--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.5


EMPLOYMENT AGREEMENT


 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into and between STAGE
STORES, INC., a Nevada corporation (the “Company”), and Steven Hunter, an
individual (the “Executive”), effective as of April 11, 2011 (the “Effective
Date”).
 
WITNESSETH:
 
WHEREAS, the Board of Directors of the Company (the “Board”) desires to provide
for the continued employment of the executive from and after the effective date,
and has determined that it is in the best interests of the Company to continue
the employment of the Executive in the position of Executive Vice President,
Chief Information Officer (the “Position”), subject to the terms and conditions
of this Agreement; and
 
WHEREAS, the Executive desires to continue his appointment to the Position,
subject to the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
 
    1.   EMPLOYMENT.  Company hereby re-appoints the Executive to the Position,
and the Executive hereby accepts such re-appointment and employment with the
Company and appointment to the Position, subject to the terms and conditions set
forth in this Agreement.  Subject to earlier termination in accordance with
Section 4 below, this Agreement shall continue in effect for a period of
thirty-six (36) months commencing from the Effective Date (the “Initial
Term”).  Upon the expiration of the Initial Term or any Renewal Period (as
hereafter described), the term of the Executive’s employment under this
Agreement shall automatically be extended for an additional thirty-six (36)
month period (a “Renewal Period”), subject to earlier termination in accordance
with Section 4 below, unless either the Company or the Executive notifies the
other party in writing at least thirty (30) days prior to the expiration of the
Initial Term or the then current Renewal Period that the Employment Period (as
defined in Section 2) shall not be extended upon such expiration.
 
    1.1   Failure to Extend by Company.  In the event the Company notifies the
Executive that the Employment Period shall not be extended at the expiration of
the Initial Term or the then current Renewal Period in accordance with
Section 1, such failure to extend shall constitute termination of this Agreement
by the Company without Good Cause (as defined in Section 4.2.2), and the Company
and the Executive agree that the  Executive shall be entitled to receive the
payments described in Section 4.3.
 
    1.2   Failure to Extend by Executive.  In the event Executive notifies the
Company that the Employment Period shall not be extended at the expiration of
the Initial term or the then current Renewal Period in accordance with
Section 1, such failure to extend shall constitute termination of this Agreement
by Executive without
 
 
 

--------------------------------------------------------------------------------

 
 
Good Reason (as defined in section 4.4.3), and the Company and Executive agree
that Executive shall be entitled to receive only the payments described in
Section 4.5.1.
 
    2.   POSITION AND DUTIES.  During such time as the Executive is employed
with the Company (the “Employment Period”), the Executive shall serve in the
Position and shall have the normal duties, responsibilities and authority
associated with or related to such Position, subject to the power and authority
of the Board and executive officers of the Company to expand or limit such
duties, responsibilities and authority and to override actions of the
Executive.  The Executive shall report to the Board and Executive Management of
the Company.  The Executive shall devote his best efforts and his full business
time and attention (except for permitted vacation periods and reasonable periods
of illness or other incapacity) exclusively to the business and affairs of the
Company and its “Subsidiaries” (as hereafter defined) and any duty, task or
responsibility assigned or given to Executive by the Board, and the Executive
shall perform his duties and responsibilities to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner. As used in this
Agreement, “Subsidiaries” shall mean any entity of which the securities having a
majority of the voting power in electing directors or managers are, at the time
of determination, owned by the Company either directly or through one or more
Subsidiaries.
 
    2.1   Outside Directorships.  In the event Executive is invited, solicited
or otherwise asked to become a director, advisor or consultant for any entity or
organization of any type or function whatsoever (other than the Company or its
Subsidiaries, or any religious, charitable or civic organization), the Executive
shall notify the Board in writing of such invitation, the entity or organization
extending the invitation and the capacity to be served by the Executive for such
entity or organization.  The Board shall have the sole power and authority to
authorize the Executive to accept such invitation based on such criteria and
standards as the Board may determine, and the Executive shall not accept such
invitation without the Board’s prior written consent, which consent shall not be
unreasonably withheld.
 
    2.2   Delegation by Board.  Whenever this Agreement calls for action on the
part of the Board, the Board may delegate responsibility for the action to a
duly appointed committee of the Board including, but not limited to the
Compensation Committee of the Board, and the Executive agrees to treat, comply
with and be bound by any action taken by such committee as if the Board had
taken such action directly.
 
    3. COMPENSATION AND BENEFITS.  During the Employment Period, Executive shall
be paid or receive compensation and benefits as follows:
 
    3.1   Base Salary.  The base salary for the Executive shall be $400,000 per
year, or such other rate as the Board may designate from time to time (the “Base
Salary”).  The Base Salary shall be payable in regular installments in
accordance with the Company’s general payroll practices and shall be subject to
withholdings for applicable taxes and other legally-required or
previously-agreed payroll deductions.  The Executive’s performance shall be
evaluated annually in March of each year.  Any future salary increases will be
based on the Executive’s individual performance and will be approved by the
Board in its sole discretion.
 
 
2

--------------------------------------------------------------------------------

 
 
    3.2        Incentive Compensation.  For any fiscal year ending during the
Employment Period, the Board may, but is not obligated to, award incentive
compensation to the Executive based upon the Company’s operating results for and
the Executive’s performance during such fiscal year and such other performance
objectives, targets and criteria for the Executive that the Board may establish
and adjust for that fiscal year (the “Incentive Compensation”).  The amount of
any Incentive Compensation shall be calculated as a percentage of the Base
Salary (current Target Rate is 50% of Base Salary) in effect during that fiscal
year, which percentage shall be determined and may be adjusted by the Board (the
“Target Rate”) based on such results, performance and objectives.  In addition
to such results, performance and objectives, the Board may take into account any
extraordinary, unusual or non-recurring items realized or incurred by the
Company during that fiscal year deemed appropriate by the Board in determining
any Incentive Compensation.  The Company shall pay to the Executive any approved
Incentive Compensation on or around April 1 following the end of the fiscal year
for which the Incentive Compensation was based; provided, that the Executive was
employed in the Position as of that fiscal year end, and any such Incentive
Compensation shall be subject to withholdings for applicable taxes and other
legally-required or previously-agreed payroll deductions.
 
    3.3        Medical, Dental and Other Benefits.   The Executive shall be
eligible to enroll and participate in any and all benefit plans the Company
provides to its senior level executives, as modified, amended or terminated from
time to time in accordance with the applicable policies or plan documents and
which may include, but not be limited to, medical and dental coverage, life and
disability insurance, retirement plans and deferred compensation plans.  The
premiums, costs and expenses for any benefit plans under which the Executive is
participating shall be borne by the Executive and the Company in accordance with
the Company’s policies related to such plans.  The Executive shall receive four
(4) weeks of paid vacation each year, which if not taken may not be carried
forward to any subsequent year. The Executive shall not receive any compensation
for any unused vacation days and upon termination of employment for any reason,
any unused vacation days shall be forfeited.  Any and all benefits provided for
hereunder shall not be included in the definition of the term “Base Salary” as
that term is used in this Agreement.  All such benefits shall immediately cease
and terminate upon the later of (1) the termination date of the Employment
Period, (2) the expiration date of coverage under the terms of the applicable
plan document, or (3) the expiration date of coverage for such benefits by the
Company as described in Section 4; provided, that upon such termination, the
Executive shall have the right to elect to continue any or all of such health
benefits, programs or coverage, at his sole cost and expense, in accordance with
and subject to the terms and limitations set forth in the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”) and the regulations promulgated in
connection therewith.
 
    3.4        Automobile Allowance.  Company shall provide the Executive with
an automobile allowance in the amount of $1,000.00 per month to be allocated at
the
 
 
3

--------------------------------------------------------------------------------

 
 
Executive’s discretion, or such other monthly amount designated by the Board,
and that allowance shall be payable in regular installments in accordance with
the Company’s general payroll practices.
 
    3.5.        Financial Planning Allowance.  The Company shall pay the
Executive an allowance for any expense incurred by the Executive in the
preparation of taxes, estate planning or financial counseling in the amount of
$5,000.00 per calendar year, or such other annual amount designated by the
Board.  Such allowances shall be paid on or before December 31st of the
applicable calendar year.
 
    3.6        Business Expense.  The Company shall reimburse the Executive for
all reasonable travel, entertainment and other business expenses incurred by the
Executive in the course of performing the duties of the Position.  Those
expenses shall be reimbursed in accordance with the standard policies and
procedures of the Company in effect from time to time related to such
reimbursable expenses.
 
    4.        TERMINATION; EFFECTS OF TERMINATION.  This Agreement may be
terminated upon the occurrence of any of the following events; provided that the
termination of this Agreement shall not affect either party's ongoing
obligations under this Agreement.  Upon such termination, the rights of the
Executive to receive monies and benefits from the Company shall be determined in
accordance with this Section 4, and the Executive agrees that such monies and
benefits are fair and reasonable and are the sole monies and benefits which
shall be due to him [her] under this Agreement from the Company in the event of
termination.
 
      4.1        Termination Due to Death or Disability. This Agreement will
automatically terminate in the event of the Executive’s death or Disability (as
hereafter defined).
 
4.1.1        Monies and Payments to the Executive. Upon termination in the event
of the Executive’s death or Disability, the Executive (or as applicable, his
designated beneficiary or personal representative or estate) shall be entitled
to receive: (i) earned and unpaid Base Salary, unreimbursed business expenses
due under Section 3.6 and any other benefits due under Section 3.3 or otherwise
through the date of such termination and (ii) any life insurance, disability
insurance or retirement plan benefits due under the terms of the applicable
policies or plans.  No other monies or benefits shall be payable or owed to the
Executive (or as applicable, his designated beneficiary or personal
representative or estate) under this Agreement.  The monies described in (i)
above shall be paid to the Executive (or as applicable, his designated
beneficiary or personal representative or estate) in a lump sum on the Company’s
next regular payday after the date of such termination and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions.  The monies described in (ii) above shall be paid to
the Executive (or as applicable, his designated beneficiary or personal
representative or estate) in accordance with the terms of the applicable plans.
 
 
4

--------------------------------------------------------------------------------

 
 
4.1.2        Disability Defined. For the purposes of this Agreement, the
Executive shall be deemed to have terminated his employment by reason of
“Disability”, if the Board shall determine that the physical or mental condition
of the Executive prevents him from the normal performance of his duties as
determined by the Board.
 
      4.2        By Company For Good Cause.  Upon written notice to the
Executive, the Company may immediately terminate this Agreement at any time
during the Employment Period for “Good Cause” (as hereafter defined).
 
4.2.1        Monies and Payments to The Executive.  Upon termination for Good
Cause, the Executive shall be entitled to receive earned and unpaid Base Salary,
unreimbursed business expenses due under Section 3.6 and any other benefits due
under Section 3.3 or otherwise through the date of such termination, and no
other monies or benefits shall be payable or owed to the Executive under this
Agreement. The monies described above shall be paid to the Executive in a lump
sum on the Company’s next regular payday after the date of such termination and
shall be subject to withholdings for applicable taxes and any other legally
required or previously agreed payroll deductions.
 
4.2.2        Good Cause Defined.  If the Company terminates the Executive’s
employment for any of the following reasons, the termination shall be for “Good
Cause”: (i) the Executive’s criminal conviction of a felony by a federal or
state court of competent jurisdiction including any plea of guilty or no
contest; (ii) a material and significant act of dishonesty by the Executive
relating to the Company; (iii) a failure to comply with the Company’s “Code of
Ethics and Business Conduct” Policy; or (iv) the Executive’s failure to follow a
direct, reasonable and lawful order from the Company’s Board  within the
reasonable scope of the Position, which failure, if remediable, is not remedied
within thirty (30) days after written notice to the Executive.”
 


4.3        By Company Without Good Cause.  Upon fifteen (15) days prior written
notice to the Executive, the Company may terminate this Agreement at any time
during the Employment Period without Good Cause.
 
4.3.1        Monies and Benefits to The Executive.  Upon termination without
Good Cause, the Executive shall be entitled to receive: (i) earned and unpaid
Base Salary, unreimbursed business expenses due under Section 3.6 and any other
benefits due under Section 3.3 or otherwise through the date of such
termination, and subject to his execution of a release of claims as described in
Section 4.7, (ii) one (1) times the aggregate of (x) the Base Salary plus
(y) the Incentive Compensation at the Target Rate in effect as of the date of
such termination, (iii) any Incentive Compensation for the fiscal year in which
such termination occurs pro-rated through the date of such termination;
provided, however, the Executive shall not receive any portion of the Incentive
Compensation under this Section 4.3.1(iii) unless the Board determines that the
Executive would have been entitled to receive any Incentive Compensation for
 
 
5

--------------------------------------------------------------------------------

 
 
the fiscal year in which such termination occurred in accordance with
Section 3.2, (iv) continuation of the medical and dental benefits described in
Section 3.3 under which the Executive is participating as of the date of such
termination for a period of twelve (12) months from the date of such
termination; provided that such continuation of benefits shall be pursuant to
COBRA, with the Company paying such portions of the applicable premiums as it
would have paid had the Executive continued to be a full-time active employee of
Company for such period, and (v)  payment of outplacement services for the
Executive for a period of twelve (12) months from the date of such termination;
provided, however, the aggregate amount of such payments shall not exceed
$15,000.00.  Notwithstanding anything in this Section 4, however, the Company
shall not be required to commence or continue any payment of monies or benefits
other than those described in Section 4.3(i) above if the Executive attempts to
rescind the release of claims he has executed or fails to comply with his
ongoing obligations under this Agreement.
 
4.3.2        Payment of Monies and Benefits.  The payments described in Section
4.3.1(i) shall be paid to the Executive in a lump sum on the Company’s next
regular payday after the date of such termination and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions.  Any payment described in Section 4.3.1(ii) shall be
paid to the Executive in twenty-six (26) equal installments on the Company’s
regular bi-weekly paydays, commencing on the first regular payday that occurs
eight (8) or more days after the Executive returns an executed copy of any
release of claims provided by the Company, and continuing until fully paid, and
shall be subject to withholdings for applicable taxes and any other legally
required or previously agreed payroll deductions.  For purposes of Section 409A,
the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.  Any payment described in
Section 4.3.1(iii) shall be payable in a lump sum on or before April 1 following
the end of the fiscal year in which such termination occurred and shall be
subject to withholdings for applicable taxes and any other legally required or
previously agreed payroll deductions.  Any benefits described in Section
4.3.1(iv) shall be provided in accordance with the terms of the applicable plans
and in compliance with COBRA regulations.  The payment described in Section
4.3.1(v) shall be paid directly to the entity providing outplacement services to
the Executive within ten (10) days of receipt of an invoice or statement from
that entity.
 
4.4        By The Executive for Good Reason.   Upon thirty (30) days prior
written notice, the Executive may terminate this Agreement at any time during
the Employment Period for “Good Reason” (as hereafter defined and subject to the
notice and cure periods hereafter described).
 
4.4.1        Monies and Benefits to The Executive.  Upon termination for Good
Reason, the Executive shall be entitled to receive: (i) earned and unpaid Base
Salary, unreimbursed business expenses due under Section 3.6 and any
 
 
6

--------------------------------------------------------------------------------

 
 
other benefits due under Section 3.3 or otherwise through the date of such
termination or the date on which the Company terminates this Agreement during
such thirty (30) day period; and, subject to his execution of a release of
claims as described in Section 4.7, (ii) one (1) times the aggregate of (x) the
Base Salary plus (y) the Incentive Compensation at the Target Rate in effect as
of the date of such termination, (iii) any Incentive Compensation for the fiscal
year in which such termination occurs pro-rated through the date of such
termination; provided, however, the Executive shall not receive any portion of
the Incentive Compensation under this Section 4.4.1(iii) unless the Board
determines in good faith that the Executive would have been entitled to receive
any Incentive Compensation for the fiscal year in which such termination
occurred in accordance with Section 3.2, (iv) continuation of the medical and
dental benefits described in Section 3.3 under which the Executive is
participating as of the date of such termination for a period of twelve (12)
months from the date of such termination; provided that such continuation of
benefits shall be pursuant to COBRA, with the Company paying such portions of
the applicable premiums as it would have paid had the Executive continued to be
a full-time active employee of Company for such period, and (v) payment of
outplacement services for Executive for a period of twelve (12) months from the
date of such termination; provided, however, the aggregate amount of such
payments shall not exceed $15,000.00.  Notwithstanding anything in this Section
4, however, the Company shall not be required to commence or continue any
payment of monies or benefits other than those described in Section 4.3(i) above
if the Executive attempts to rescind the release of claims he has executed or
fails to comply with his ongoing obligations under this Agreement.
 
4.4.2        Payment of Monies and Benefits.  The payments described in Section
4.4.1(i) shall be paid to the Executive on the Company’s next regular payday
after the date of such termination and shall be subject to withholdings for
applicable taxes and any other legally required or previously agreed payroll
deductions.  Any payment described in Section 4.4.1(ii) shall be paid to the
Executive in twenty-six (26) equal installments on the Company’s regular
paydays, commencing on the first regular payday that occurs eight (8) or more
days after the Executive returns an executed copy of any release of claims
provided by the Company, and continuing until fully paid, and shall be subject
to withholdings for applicable taxes and any other legally required or
previously agreed payroll deductions.  For purposes of Section 409A, the right
to a series of installment payments under this Agreement shall be treated as a
right to a series of separate payments.  Any payment described in Section
4.4.1(iii) shall be payable in a lump sum on or before April 1 following the end
of the fiscal year in which such termination occurred and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions.  Any benefits described in Section 4.4.1(iv) shall be
provided in accordance with the terms of the applicable plans and in compliance
with COBRA regulations. The payment described in Section 4.4.1(v) shall be paid
 
 
7

--------------------------------------------------------------------------------

 
 
directly to the entity providing outplacement services to the Executive within
ten (10) days of receipt of an invoice or statement from that entity.
 
4.4.3        Good Reason Defined.  For purposes of this Agreement, “Good Reason”
shall exist if, without the Executive’s express written consent, the Company:
(i) materially reduces or decreases the Executive’s Base Salary or Incentive
Compensation opportunity level from the level in effect on the Effective Date
(or some subsequent higher level put into effect by the Board subsequent to the
Effective Date), unless such reduction or decrease is in connection with an
across-the-board reduction or decrease in the Base Salaries or Incentive
Compensation opportunity levels of all the Company’s other senior level
executives, (ii) willfully fails to include Executive in any incentive
compensation plans, bonus plans, or other plans and benefits provided by the
Company to other executive level executives, (iii) materially reduces, decreases
or diminishes the nature, status or duties and responsibilities of the Position
from those in effect on the Effective Date, and such reduction, decrease or
diminution is not reasonably related to or the result of an adverse change in
the Executive’s performance of assigned duties and responsibilities, (iv) hires
an executive senior to the Executive; or (v) requires the Executive to
(A) regularly perform the duties and responsibilities of the Position at, or
(B) relocate the Executive’s principal place of employment to, a location which
is more than fifty (50) miles from the location of the Executive’s principal
place of employment as of the Effective Date.  Notwithstanding the above, Good
Reason shall not include the death, Disability or voluntary retirement of the
Executive or any other voluntary action taken by or agreed to by the Executive
related to the Position or his employment with the Company or its
Subsidiaries.  Further, Good Reason shall not include any of the events or
conditions described in items (i), (ii), (iii) or (iv) above unless the
Executive provides notice to the Company of the existence of the event or
condition within ninety (90) days of the initial existence of the event or
condition and, upon receipt of such notice, the Company has a period of at least
thirty (30) days during which to cure the event or condition. If requested by
the Company, the Executive shall continue to work exclusively for the Company
during such thirty (30) day cure period; provided, however, the Company shall
have the right, in its sole discretion, to terminate this Agreement at any time
during such thirty (30) day cure period upon written notice to the Executive.
 
4.5        By The Executive Without Good Reason.  Upon fifteen (15) days prior
written notice to the Company, the Executive may terminate this Agreement at any
time during the Employment Period without Good Reason.  If requested by the
Company, the Executive shall continue to work exclusively for the Company during
such fifteen (15) day period; provided, however, the Company shall have the
right, in its sole discretion, to terminate this Agreement at any time during
such fifteen (15) day period upon written notice to the Executive.
 
4.5.1        Monies and Benefits to The Executive.  The Executive shall be
entitled to receive earned and unpaid Base Salary, unreimbursed business
 
 
8

--------------------------------------------------------------------------------

 
 
expenses due under Section 3.6 and any other benefits due under Section 3.3 or
otherwise through the date of such termination or the date on which the Company
terminates this Agreement during such fifteen (15) day period, and no other
monies or benefits shall be payable or owed to the Executive under this
Agreement. The monies described above shall be paid to the Executive in a lump
sum on the Company’s next regular payday after the date of such termination and
shall be subject to withholdings for applicable taxes and any other legally
required or previously agreed payroll deductions.
 
4.6        By Company Due to Change in Control.  In the event a Change in
Control (as hereafter defined) occurs and during the period beginning six (6)
months before the Change in Control and ending twenty-four (24) months after the
Change in Control: (i) this Agreement is terminated by the Company or its
successor without Good Cause, or (ii) this Agreement is terminated by the
Executive with Good Reason, the Executive shall be entitled to receive, and the
Company or its successor shall be obligated to pay, the monies and benefits
described in this Section 4.6, and Sections 4.3 or 4.4 shall not be applicable
to such Change in Control or termination.
 
4.6.1        Monies and Benefits to the Executive.  Upon termination of the
Executive’s employment in connection with a Change in Control, the Executive
shall be entitled to receive: (i) earned and unpaid Base Salary, unreimbursed
business expenses due under Section 3.6 and any other benefits due under Section
3.3 or otherwise accrued and unpaid, through the date of such termination of
employment, and subject to his execution of a release of claims as described in
Section 4.7, (ii) two (2) times the aggregate of (x) the Base Salary plus
(y) the Incentive Compensation at the Target Rate in effect as of the date of
such termination, (iii) any Incentive Compensation for the fiscal year in which
such termination occurs pro-rated through the date of termination at the target
rate; (iv) continuation of the medical, dental and other benefits described in
Section 3.3 under which the Executive is participating as of the date of such
Change in Control for a period of twenty-four (24) months from the date of
termination provided that such continuation of benefits shall be pursuant to
COBRA, with the Company paying such portions of the applicable premiums as it
would have paid had the Executive continued to be a full-time active employee of
Company for such period with no changes to such benefits or plans. (v) payment
of outplacement services for Executive for a period of twelve (12) months from
the date of such Change in Control or termination; provided, however, the
aggregate amount of such payments shall not exceed $15,000.00, and
(vi) continuation of the financial planning allowance described in Section 3.5
for a period of twenty-four (24) months from termination. Notwithstanding
anything in this Section 4, however, the Company shall not be required to
commence or continue any payment of monies or benefits other than as described
in Section 4.3(i) above if the Executive attempts to rescind the release of
claims he has executed or fails to comply with his [ongoing obligations under
this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
4.6.2        Payment of Monies and Benefits.  The payments described in Section
4.6.1(i) shall be paid to the Executive in a lump sum on the Company’s or its
successor’ next regular payday, if applicable, or within thirty (30) days of the
date of termination, whichever is earlier, and shall be subject to withholding
for applicable taxes and any other legally required or previously agreed payroll
deductions.  Any payment described in Sections 4.6.1(ii) and (iii) shall be paid
to the Executive in a lump sum within thirty (30) days, but no sooner than eight
(8) days after the Executive returns an executed copy of any release of claims
provided by the Company (provided that such release be delivered to the
Executive within seven (7) days or less following termination) and shall be
subject to withholdings of applicable taxes and any other legally required or
previously agreed payroll deductions.  Any benefits described in Section
4.6.1(iv) shall be provided in accordance with the terms of the applicable plans
and in compliance with COBRA regulations. The payments described in
Section 4.6.1(v) shall be paid directly to the entity providing outplacement
services to the Executive within ten (10) days of receipt of an invoice or
statement from such entity.  The reimbursement of the expenses related to
Section 4.6.1(vi) shall be made to the Executive in accordance with the
Company’s or its successor’s policies and procedures.
 
4.6.3        Change in Control Defined.   For purposes of this Agreement, a
“Change in Control” shall be deemed to have occurred:
 
(a)  on such date within the 12-month period following the date that any one
person, or more than one person acting as a group (as defined in §1.409A
3(i)(5)(v)(B) of the Treasury Regulations), acquires ownership of stock that
represents twenty-five percent (25%) or more of the combined voting power of the
Company’s then outstanding securities (the “Trigger Date”), that a majority of
the individuals who, as of the Trigger Date, constitute the Board (the
“Incumbent Board”) are replaced by new members whose appointment or election is
not endorsed by a majority of the members of the Incumbent Board before the date
of such appointment or election;
 
(b)  as of the date that any one person, or more than one person acting as a
group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations),
acquires ownership of stock that, together with stock held by such person or
group, constitutes more than 50% of either (1) the then outstanding shares of
common stock of the Company or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control; or
 
(c)  the date any one person, or more than one person acting as a group (as
defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires (or has
 
 
10

--------------------------------------------------------------------------------

 
 
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all, or substantially all, of the assets
of the Company, except for any sale, lease exchange or transfer resulting from
any action taken by any creditor of the Company in enforcing its rights or
remedies against any assets of the Company in which such creditor holds a
security interest.  Provided further, a transfer of assets by the Company shall
not be treated as a Change in Control if the assets are transferred to:
 
(i)  A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
 
(ii)  An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;
 
(iii)  A person, or more than one person acting as a group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or
 
(iv)  An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii) herein.
 
For purposes of subsection (c) and except as otherwise provided in paragraph
(i), a person’s status is determined immediately after the transfer of the
assets.
 
    4.6.4        Application of Golden Parachute Limits.  Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company or its successor to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code (such excise tax,
together with any interest thereon, any penalties, additions to tax, or
additional amounts with respect to such excise tax, and any interest in respect
of such penalties, additions to tax or additional amounts, being collectively
referred herein to as the “Excise Tax”), then if the aggregate of all Payments
that would be subject to the Excise Tax, reduced by all Federal, state and local
taxes applicable thereto, including the Excise Tax is less than the amount
Executive would receive, after all such applicable taxes, if Executive received
Payments equal to an amount which is $1.00 less than three times the Executive’s
“base amount”, as defined in and determined under Section 280G of the Code,
then, such Payments shall be reduced or eliminated to the extent necessary so
that the aggregate Payments received by Executive will not be subject to the
Excise Tax. If a reduction in the Payments is necessary, reduction shall occur
in the following order: first, a reduction of cash payments not attributable to
equity awards which vest in an accelerated basis; second, a reduction in any
other cash amount payable to Executive; third, the reduction of any employee
benefit valued as a “parachute payment” (as defined in Section 280G of the
Code); and
 
 
11

--------------------------------------------------------------------------------

 
 
fourth, the cancellation of accelerated vesting of stock awards. If acceleration
of vesting of stock award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of
Executive’s stock awards.  All determinations made under this Section 4.6.4 and
the assumptions to be utilized in arriving at such determinations shall be made
by a registered public accounting firm designated by Executive and reasonably
acceptable to the Company (the “Accounting Firm”). All fees and expenses of the
Accounting Firm shall be borne solely by the Company or its successor.
 
4.7        Execution of Release by the Executive.  Except for payment of earned
and unpaid Base Salary, unused and accrued vacation, unreimbursed business
expenses due under Section 3.6 and any other benefits due under Section 3.3 or
otherwise through the date of the Executive’s termination, the Company shall not
be obligated to pay any portion of the monies and benefits described above, if
any, unless the Executive shall have executed and delivered to the Company a
release of all and any claims or causes of action against the Company and its
subsidiaries and successors and their respective shareholders, partners, member,
directors, managers, officers, employees, agents and attorneys, arising out of
or related to any act or omission which occurred on or prior to the date on
which the Executive’s employment was terminated, in form and substance
satisfactory to the Company within 60 days of the Executive’s date of
termination.  Such release shall also include other provisions including non
disparagement and confidentiality by the Executive, litigation assistance and a
no rehire agreement.
 
4.8        Section 409A.  This Agreement is intended to comply with Internal
Revenue Code Section 409A and related U.S. Treasury regulations or
pronouncements (“Section 409A”) and any ambiguous provision will be construed in
a manner that is compliant with or exempt from the application of Section
409A.  Any reference to an Executive’s termination of employment shall mean a
cessation of the employment relationship between the Executive and the Company
which constitutes a “separation from service” as determined in accordance with
Section 409A of the Internal Revenue Code and related
regulations.  Notwithstanding any provision to the contrary in this Agreement,
if the Executive is deemed on his date of termination to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B) of the
Internal Revenue Code, then the payments and benefits under this Agreement that
are subject to Section 409A and paid by reason of a termination of employment
shall be made or provided (subject to the last sentence hereof) on the later of
(A) the payment date set forth in this Agreement, or (B) the date that is the
earliest of (i) the expiration of the six-month period measured from the date of
the Executive’s termination of employment or (ii) the date of the Executive’s
death, if applicable (the “Delay Period”).  Payments subject to the Delay Period
shall be paid to the Executive without interest for such delay in payment.
 
4.9        Conditions of Reimbursement.  With respect to any reimbursement of
expenses of, or any provision of in-kind benefits to, the Executive, as
specified under this Agreement, such reimbursement of expenses or provision of
in-kind benefits shall be subject to the following conditions: (1) the expenses
eligible for reimbursement or the amount of in-kind benefits provided in one
taxable year shall not affect the expenses
 
 
12

--------------------------------------------------------------------------------

 
 
eligible for reimbursement or the amount of in-kind benefits provided in any
other taxable year, except for any medical reimbursement arrangement providing
for the reimbursement of expenses referred to in Section 105(b) of the Internal
Revenue Code; (2) the reimbursement of an eligible expense shall be made no
later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.
 
5.        POST-EMPLOYMENT DUTIES.  For a period of three (3) years following the
termination of this Agreement, the Executive shall: (i) fully and truthfully
cooperate and assist the Company and its subsidiaries or successors, to the
fullest extent possible, in any and all issues, matters, legal proceedings or
litigation related to or associated with the business, management or operation
of or any other matter involving the Company or its subsidiaries or successors
in any way or of any nature whatsoever arising from, related to or connected
with any period in which the Executive was employed by or otherwise provided
services to the Company or its subsidiaries or successors or in which the
Executive has or may have past knowledge, information or experience or
applicable expertise, and (ii) fully cooperate, assist, participate and work
with the Company or its subsidiaries or successors on any and all issues or
matters for which the Company or its subsidiaries or successors may seek the
Executive’s cooperation, assistance, participation, involvement or
consultation.  Such assistance shall be provided at such times and dates which
shall not unreasonably interfere or conflict with the Executive’s then current
employment.  The Company or its successor shall reimburse the Executive for any
and all costs and expenses reasonably incurred by the Executive in providing
such assistance in accordance with the standard policies and procedures of the
Company or its successor in effect from time to time related to such
reimbursable expenses.
 
6.        CONFIDENTIAL INFORMATION.  The Company agrees that during the course
of and in connection with the Executive’s employment with the Company, the
Company will provide and the Executive agrees to accept access to and knowledge
of Confidential Information (as hereafter defined). Confidential Information may
include but is not limited to business decisions, plans, procedures, strategies
and policies, legal matters affecting the Company and its subsidiaries and their
respective businesses, personnel, customer records information, trade secrets,
bid prices, evaluations of bids, contractual terms and arrangements (prospective
purchases and sales), pricing strategies, financial and business forecasts and
plans and other information affecting the value or sales of products, goods,
services or securities of the Company or its subsidiaries, and personal
information regarding employees (collectively, the “Confidential Information”).
The Executive acknowledges and agrees the Confidential Information is and shall
remain the sole and exclusive property of the Company or such subsidiary.  The
Executive shall not disclose to any unauthorized person, or use for the
Executive’s own purposes, any Confidential Information without the prior written
consent of the Board, which consent may be withheld by the Board at its sole
discretion, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a result of
the Executive’s acts or omissions.  The Executive agrees to maintain the
confidentiality of the Confidential Information after the termination of the
Executive’s employment; provided, further, that if at any time the Executive or
any person or entity to which the Executive has disclosed any Confidential
Information becomes legally
 
 
13

--------------------------------------------------------------------------------

 
 
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose any of the Confidential
Information, the Executive shall provide the Company with prompt, prior written
notice of such requirement so the Company, in its sole discretion, may seek a
protective order or other appropriate remedy and/or waive compliance with the
terms hereof.  In the event that such protective order or other remedy is not
obtained or the Company waives compliance with the provisions hereof, the
Executive shall ensure that only the portion of the Confidential Information
which the Executive or such person is advised by written opinion of the
Company’s counsel that the Executive is legally required to disclose is
disclosed, and the Executive further covenants and agrees to exercise reasonable
efforts to obtain assurance that the recipient of such Confidential Information
shall not further disclose such Confidential Information to others, except as
required by law, following such disclosure.  In addition the Executive covenants
and agrees to deliver to the Company upon termination of this Agreement, and at
any other time as the Company may request, any and all property of the Company
including, but not limited to, keys, computers, credit cards, company car,
memoranda, notes, plans, records, reports, computer tapes, printouts and
software, Confidential Information in any form whatsoever, and other documents
and data (and copies thereof) and relating to the Company or any subsidiary
which he [she] may then posses or have under his control or to which the
Executive had access to or possession of in the course of such employment.
 
7.        PROTECTION OF OTHER BUSINESS INTERESTS
 
7.1        Additional Protection of Confidential Information.  The Executive
agrees that due to the Executive’s knowledge of the Confidential Information,
the Executive would inevitably use and/or disclose that information, in breach
of the Executive’s confidentiality and non-disclosure obligations under this
Agreement, if the Executive worked in certain capacities or engaged in certain
activities for a period of time following the termination of the Executive’s
employment relationship with the Company, specifically in the position which
involved either (i) responsibility and decision-making authority or input at the
executive level regarding any subject, or (ii) responsibility or decision-making
authority or input at any management level in the Executive’s individual area of
assignment with the Company, or (iii) responsibility or decision-making
authority or input that otherwise allows for the use of the Confidential
Information for the benefit of any person (including the Executive) or entity
that competes with the Company (the “Restricted Occupations”).  Therefore,
except with the prior written consent of the Company, for two (2) years
following termination of the Executive’s employment with the Company, the
Executive agrees not to be employed by, consult for or otherwise act on behalf
of any person or entity (without regard to geographic location) in any capacity
in which the Executive would be involved, directly or indirectly, in a
Restricted Occupation.  For purposes of the foregoing, a business shall be
deemed to compete with the Company if such business (a) operates apparel stores
in small markets (populations of less than 25,000) and (b) operates a
significant number of its apparel stores (75% or more of its total apparel
stores) in 10,000 to 30,000 square foot formats. The Executive acknowledges that
this commitment is intended to protect the Confidential Information and is not
intended to be applied or interpreted as a covenant against competition.
 
 
14

--------------------------------------------------------------------------------

 
 
7.2        Reasonableness of Restriction.  The Company has attempted to place
the most reasonable limitations on the Executive’s subsequent business
activities as are necessary to protect the Confidential Information and the
Executive agrees that such restrictions are reasonable.  In order to accommodate
the Executive in obtaining subsequent employment, the Company may, in its sole
discretion, grant a waiver of one or more of the restrictions or subsequent
business activities described in Section 7.1.  A request for a waiver shall be
in writing and must be received by the Company at least thirty (30) days before
the proposed commencement date of the Restricted Occupation for which the
Executive is seeking a waiver.  The request must include the full name and
address of the organization with or for which the Executive proposes to perform
the Restricted Occupation, the title to be held or capacity to be occupied by
the Executive and a complete description of the responsibilities,
decision-making authority and duties the Executive expects to perform in such
Restricted Occupation.  If the Company decides to grant a waiver in its sole
discretion, the waiver may be subject to such restrictions and conditions as the
Company may impose.  Also, the granting of such waiver shall not be deemed to
make the Confidential Information public and the Confidential Information shall
remain confidential.  Further, except as specifically provided in the waiver,
the Executive’s obligations of confidentiality and non-disclosure under this
Agreement shall continue in full force and effect.
 
7.3        Protection of Other Business Relationships. The Executive understands
that the Executive’s position with the Company is one of trust and confidence
and that he has an obligation to protect the Company’s assets, including its
investment in the training of its other employees, both during and following his
employment relationship.  Therefore, the Executive agrees that for two (2) years
following his [her] employment with the Company, the Executive will not,
directly or indirectly on behalf of any person (including the Executive) or
entity, solicit any of the employees of the Company or its subsidiaries or
successor to cease employment with the Company or any subsidiary or successor.
 
8.        ARBITRATION.  Should any dispute arise relating to the meaning,
interpretation, enforcement or application of this Agreement, the dispute shall
be settled in Harris County, Texas, in accordance with the terms, conditions and
requirements described or contained in the Company’s arbitration policy, if any,
and Rules of the American Arbitration Association governing individual employee
agreements, and all costs of such arbitration including, but not limited to
reasonable attorney’s fees and costs, shall be borne by the losing party.  The
Company, however, shall be entitled to obtain injunctive relief from any court
of competent jurisdiction to enforce any provisions of this Agreement.
 
In the event the Company does not have an arbitration program, the Executive and
the Company acknowledge that their employment relationship and this Agreement
relate to interstate commerce and agree that any disputes, claims or
controversies between the Executive and the Company or any subsidiary which may
arise out of the Executive’s employment relationship with Company and/or this
Agreement shall be settled by arbitration.  Any arbitration shall be in
accordance with the Rules of the American Arbitration Association governing
individual employee agreements and shall be undertaken pursuant to the Federal
Arbitration Act.  Arbitration will be held before a single arbitrator in Harris
County, Texas
 
 
15

--------------------------------------------------------------------------------

 
 
unless the Executive and the Company or the involved subsidiary mutually agree
on another location.  The decision of the arbitrator will be enforceable in any
court of competent jurisdiction.  The arbitrator may award costs and attorneys’
fees in connection with the arbitration to the prevailing party; however, in the
arbitrator’s discretion, each party may be ordered to bear that party’s own
costs and attorneys’ fees.  Punitive, liquidated or indirect damages shall not
be awarded by the arbitrator unless such damages would be awarded by a court of
competent jurisdiction applying the relevant law.  The arbitrator shall have the
authority to award injunctive or other equitable relief; however, nothing in
this agreement to arbitrate, shall preclude the Company or involved subsidiary
from obtaining injunctive relief or other equitable from a court of competent
jurisdiction prohibiting any on-going breaches of this Agreement by the
Executive while the arbitration is pending.
 
 
9.        NOTICES.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed by first class mail,
return receipt requested, to the recipient at the address indicated below:
 
To the Executive:          Steven Hunter
51 Old Woods Passage
Missouri City, Texas  77459
 
To Company:                Stage Stores, Inc.
10201 Main Street
Houston, Texas  77025
Attention:  Executive VP, Human Resources
 
With a copy to:             McAfee & Taft
Two Leadership Square
211 North Robinson, 10th floor
Oklahoma City, Oklahoma 73102-7103
Attn:  N. Martin Stringer, Esq.
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.
 
10.        GOVERNING LAW.  Except as provided in Section 8, all issues and
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Texas, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Texas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Texas.  In furtherance of the foregoing and except as
provided in Section 8, the internal law of the State of Texas shall control the
interpretation and construction of this Agreement, even though under the
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.
 
11.        SEVERABILITY.  Each section, subsection and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant or provision
of this
 
 
16

--------------------------------------------------------------------------------

 
 
Agreement.  In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable, that provision shall be deemed
limited by construction in scope and effect to the minimum extent necessary to
render it valid and enforceable, and, in the event that a limiting construction
is impossible, the invalid or unenforceable provision shall be deemed severed
from this Agreement, but every other provision of this Agreement shall remain in
full force and effect.
 
12.        AMENDMENTS; MODIFICATIONS.  Neither this Agreement nor any term or
provision in it may be changed, waived, discharged, rescinded or terminated
orally, but only by an agreement in writing signed by the party against whom or
which the enforcement of the change, waiver, discharge, rescission or
termination is sought.
 
13.        WAIVER.  No failure on the part of either party to this Agreement to
exercise, and no delay in exercising, any right, power or remedy created under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by any such party preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  No waiver by either party to this Agreement to any breach of, or
default in, any term or condition of this Agreement shall constitute a waiver of
or assent to any succeeding breach of or default in the same or any other term
or condition of this Agreement.  The terms and provisions of this Agreement,
whether individually or in their entirety, may only be waived in writing and
signed by the party against whom or which the enforcement of the waiver is
sought.
 
14.        SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and
inure to the benefits of the successors, assigns, heirs, legatees, devisees,
executors, administrators, receivers, trustees and representatives of the
Executive and the Company and its Subsidiaries and their respective successors,
assigns, administrators, receivers, trustees and representatives.
 
15.        HEADINGS.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
16.        COUNTERPARTS.  This Agreement may be executed in counterparts, each
of which is deemed to be an original and both of which taken together constitute
one and the same agreement.
 
17.        FEES AND EXPENSES.  All costs and expenses incurred by either party
in the preparation and negotiation of this Agreement shall be borne solely by
the party incurring such expense without right of reimbursement.
 
18.        FURTHER ASSURANCES.  The Executive and the Company covenant and agree
that each will execute any additional instruments and take any actions as may be
reasonably requested by the other party to confirm or perfect or otherwise to
carry out the intent and purpose of this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
19.        CONSTRUCTION.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Executive and the Company, and no presumption or burden of proof shall
arise favoring or disfavoring either by virtue of the authorship of any of the
provisions of this Agreement.
 
20.        SURVIVAL.  The Executive and the Company agree that the terms and
conditions of Sections 4 through 15 (inclusive), 19, 20 and 21 shall survive and
continue in full force and effect, notwithstanding any expiration or termination
of the Employment Period or this Agreement.
 
21.        ENTIRE AGREEMENT.  This Agreement contains and constitutes the entire
agreement between the Executive and the Company and supersedes and cancels any
prior agreements, representations, warranties, or communications, whether oral
or written, between the Executive and the Company or its subsidiaries relating
to the subject matter hereof in any way.
 
22.        GENDER; NUMBER PLURALITY.  Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa.
 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 
      “COMPANY”
STAGE STORES, INC.,
a Nevada Corporation
 
 
 
/s/ Andrew T. Hall
 
By:      Andrew T. Hall
 
Title:   President & CEO
      “EXECUTIVE”
 
 
/s/ Steven Hunter
 
Steven Hunter, an individual

 
 
 
18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------